Exhibit 10.1

 

  

Endo

1400 Atwater Drive

Malvern, PA 19355

484.216.0000

LOGO [g547973ex10_1pg1a.jpg]      

endo.com

May 31, 2013

VIA UPS/FACSIMILE

Ventiv Commercial Services, LLC

Attention: Paul Mignon, President, Selling Solutions

Vantage Court North

500 Atrium Drive

Somerset, New Jersey 08873

 

  Re: Notice of Termination of the Sales and Promotional Services Agreement by
and between Ventiv Commercial Services, LLC (“Ventiv”) and Endo Pharmaceuticals
Inc. (“Endo”), effective December 30, 2011, as amended (“Agreement”)

Dear Paul,

This letter is to inform Ventiv that Endo hereby gives notice to terminate the
above-referenced Agreement in accordance with Article XI, Section 11.2.c. The
effective date of said termination shall be July 1, 2013.

We thank you for your services. Please let me know if you have any questions
concerning this matter.

 

Thank you, /S/ BRIAN LORTIE Brian Lortie Senior Vice President

 

cc: inVentiv Health, Inc.

500 Atrium Drive

Somerset, NJ 08873

Attn: General Counsel, Commercial

 

LOGO [g547973ex10_1pg1b.jpg]